Citation Nr: 0113639	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 
1996, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for nicotine addiction.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Washington, DC, where the RO increased the 10 percent rating 
for the veteran's PTSD to 100 percent, effective September 
30, 1996.

In September 1998, the RO denied entitlement to service 
connection for nicotine addition and pes planus.  Liberally 
construed, by letters dated in January and February 1999, the 
veteran disagreed with the denial of his claims.  The matters 
are addressed further in the remand portion of the decision.

On substantive appeal in November 1999, the veteran noted 
that he desired to appear before a member of the Board in 
Washington, DC.  Such hearing was held in February 2001.

In March 2001 the veteran submitted supporting statements to 
substantiate his claim.  A waiver of initial RO adjudication 
was also submitted.  Accordingly, the provisions of 38 C.F.R. 
§ 20.1304 (2000) have been satisfied.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  By an unappealed October 1991 rating action, service 
connection for PTSD was denied.

3.  By written correspondence dated February 5, 1996, the 
veteran sought to reopen his claim.

4.  On September 30, 1996, the veteran's PTSD was productive 
of severe industrial and social impairment.


CONCLUSION OF LAW

The criteria for an effective date prior to September 30, 
1996, for the grant of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case associated with this claim, 
he has submitted supporting statements, and presented 
testimony at the hearing held before the undersigned.  VA 
outpatient treatment records and medical examination reports 
are of record.  The veteran has not identified any 
outstanding medical evidence that would serve to substantiate 
his claim. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran seeks an effective date prior to September 30, 
1996, for the grant of the 100 percent rating for PTSD.  
Prior to November 7, 1996, the regulations provided that when 
PTSD caused lesser symptoms than required for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating was warranted.  When PTSD caused the veteran 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility and efficiency levels as to produce 
definite social and industrial impairment, a 30 percent 
rating was warranted.  When PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent rating was 
warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted where it was demonstrated that the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community; or for totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

For effective dates, the law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).

Under the regulations, 38 C.F.R. § 3.400(q)(1)(ii) provides, 
the proper effective date for new and material evidence 
received after final disallowance of a claim is the date of 
receipt of new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) provides, the effective date 
of VA disability compensation benefits for reopened claims is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In this case, the criteria for an effective date prior to 
September 30, 1996, have not been met.  Based upon the facts 
found, the evidence establishes that the veteran was 
demonstrably unable to obtain or retain employment no earlier 
than September 30, 1996.

In January 1991, the RO received the veteran's application 
seeking service connection for, inter alia, tiredness and 
stress.  By a letter dated in June 1991, the RO asked the 
veteran to submit evidence to support his claim of service 
connection for PTSD.  A request for physical examination 
report, which was received in July 1991, indicates that the 
veteran was scheduled to appear for a VA examination in May 
1991 as well.  However, the veteran did not respond to the 
request for information or appear for the scheduled VA 
examination.  By an October 1991 rating action, service 
connection for PTSD was denied.  Notice was mailed that same 
month.  The veteran did not appeal; the determination became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  At the hearing held in February 2001, the 
veteran testified that he did not want to file a claim for 
clear and unmistakable error in the October 1991 rating 
action.  Thus, an effective date prior to October 1991 is 
prohibited.  Lalonde v. West, 12 Vet. App. 377 (1999).

The record is devoid of any pertinent clinical findings or 
correspondence from the veteran until February 1996.  In a 
statement dated February 5, 1996, received on February 8, 
1996, the veteran sought to reopen the claim of entitlement 
to service connection for PTSD.  A VA PTSD examination was 
conducted in April 1996.  

The April 1996 VA examination report shows that the veteran 
recalled events of active service.  He stated that he was 
involved in combat operations in Laos including firefights 
and that his unit was in constant danger although none of 
them were killed.  The veteran also reported that while in 
service he sustained a minor wound to the buttocks.  After 
service, he worked for the government as a computer 
programmer, but he became "fed up with upward mobility" and 
had conflicts with his supervisors.  The veteran also 
recalled that after service he was very irritable and had a 
temper.  He had many arguments with his spouse, although they 
had remained married for over 30 years.  The veteran's other 
subjective symptoms included having an exaggerated startled 
response, being physically violent earlier, having strained 
and distant relationships, and experiencing a lack of energy 
and motivation.  He also stated that in the 1980's he was 
prescribed Valium.  

On mental status examination, the veteran was alert and 
cooperative.  There was no affective disturbance, delusions, 
hallucinations, or current suicidal ideation.  Sensorium was 
intact.  However, there were enough elements present to make 
a PTSD diagnosis.  It was clinically opined that the veteran 
had mild to moderate impairment related to PTSD.  The Global 
Assessment Functioning Scale (GAF) score was 60-70.  

Based on the aforementioned evidence, in conjunction with the 
veteran's service medical records, by a rating determination 
in May 1996, the RO granted service connection for PTSD.  The 
RO rated the disability as 10 percent disabling, effective 
February 5, 1996.  

By a letter received September 30, 1996, the veteran 
indicated that he wanted an increased rating for PTSD.  This 
may be reasonably construed as a notice of disagreement with 
the May 1996 initial rating determination.  Thereafter, the 
RO received VA outpatient treatment reports dated from 1990 
to 1998.  The reports show that on February 15, 1996, the 
veteran was prescreened for PTSD counseling.  The veteran 
presented with moderate symptoms of PTSD, which included 
nightmares, intrusive thoughts, isolation, irritability, and 
emotional numbing.  At that time, he stated that prior to 
that time, he had not received treatment or taken medication.  
Medical entries from April 1996 to August 1996 show continued 
treatment for complaints of intrusive thoughts, nightmares, 
anxiousness, and feelings of isolation during group therapy, 
but the reports do not show that the veteran's symptoms 
resulted in more than moderate impairment.  See Medical 
Record dated August 20, 1996.

On VA examination in January 1999, the veteran reported that 
he had worked as a computer programmer for the government 
after service and that over the years he was promoted to a 
supervisory position.  He also reported that he had remained 
employed until 1981, although he began having extreme 
difficulties with coping with stress in 1976.  The veteran 
reported that throughout the years he experienced intense 
feelings of anxiety and often had difficulty interacting with 
supervisors.  He felt a constant sense of anger and distress.  
He added that since 1981 he had been unable to work.  After 
examination, the diagnoses were chronic and severe PTSD, and 
the GAF scale score was 35.  The examiner reported that the 
veteran's ability to establish and maintain effective and 
appropriate relationships, at work and at home, were 
profoundly impaired.  The veteran's psychoneurotic symptoms 
were of such severity, chronicity, and persistence that there 
was profound impairment in his ability to obtain and retain 
employment.  

By rating action dated in August 1999, the 10 percent rating 
for PTSD was increased to 100 percent, effective September 
30, 1996.  The rating decision noted the jurisdiction of the 
adjudication was based on a "[c]laim for increase" received 
on September 30, 1996.

Based upon the facts found and procedural development 
presented in this case, an effective date no earlier than 
September 30, 1996, is warranted for the 100 percent rating.  
It is the earliest effective date allowable by law.  
38 C.F.R. § 3.400(o)(2).  The Board is cognizant that the 
rating period at issue commenced on February 5, 1996, the 
date of receipt of the claim to reopen for service connection 
for the disability at issue.  38 C.F.R. § 3.400(q), (r).  
However, the date of receipt of a claim, alone, does not 
determine the amount of the award to which the veteran is 
entitled.  Rather, the Board must review and consider the 
"facts found" to determine the date from which compensation 
shall be awarded.  See Meeks v. West, 216 F.3d 1363, 1366-
1367 (Fed. Cir. 2000); see also McGrath v. Gober, 14 Vet. 
App. 28 (2000); Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the facts presented in this case, it is not 
factually ascertainable that the veteran's PTSD disability 
was productive of severe impairment or that the veteran was 
virtually isolated in the community, had gross repudiation of 
reality, or was demonstrably unable to obtain and retain 
employment prior to September 30, 1996.  As previously 
discussed, VA outpatient treatment reports dated in February 
1996 reflect that the veteran's PTSD symptoms were productive 
of moderate impairment.  On VA examination in April 1996, the 
examiner found that the veteran's PTSD resulted in mild to 
moderate impairment and the veteran's GAF scale score ranged 
between 60-70.  A 55-60 score indicates "moderate difficulty 
in social, occupational, or school functioning."  A GAF 
between 70 and 75 reflects lesser impairment.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995); see also American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994).  Thereafter, VA outpatient 
treatment reports dated in August 1996 reiterate that the 
veteran's PTSD symptoms were productive of moderate 
impairment.  Thus, the clinical evidence does not establish 
that the criteria for a 100 percent rating for PTSD were met 
from February 5, to August 20, 1996.  By a letter dated 
September 30, 1996, the veteran stated that his symptoms had 
increased in severity, and objective results recorded on VA 
examination in January 1999 substantiated the veteran's 
assertions.  Accordingly, the objective evidence in this case 
establishes that the veteran's clinical picture did not meet 
the criteria for the grant of a 100 percent rating prior to 
September 30, 1996.

The Board acknowledges the veteran's testimony presented at 
the hearing held in February 2001.  During the hearing, the 
veteran testified that he initially filed his claim for 
benefits in 1991 because his PTSD had been present since 
service.  He also maintained that he did not appeal the 1991 
determination because he did not understand VA procedures and 
was unable to prosecute his claim at that time.  The veteran, 
however, testified that in 1991 he received notice of the 
scheduled VA examination. 

The Board also acknowledges the veteran's supporting 
statements.  In February 2001, M.B. wrote that in 1990 the 
veteran was in such a mental state that it appeared as though 
he could not focus or properly manage his business affairs.  
M.B. stated that it was questionable as to whether the 
veteran could complete important things; he appeared to be in 
"survival mode."  In March 2001, the veteran's spouse wrote 
that when he returned from service he was not the same 
person.  She stated that by 1990 the veteran was in "a bad 
state of mind."  He had anxiety attacks, and seemed 
irritable, depressed, defensive, angry, and tense.  He also 
had difficulty expressing himself.  

Regarding the veteran's testimony and supporting statements, 
the Board acknowledges that it must consider all of the 
evidence of record, including evidence referencing the 
veteran's mental status prior to the 1991 final 
determination.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
However, in this case, in spite of the supporting statements 
submitted which purport to describe the veteran's mental 
state prior to 1996, there is no definitive corroborating 
objective medical evidence establishing that the veteran was 
unable to appeal the RO's initial determination or that his 
PTSD met the criteria for a rating to 100 percent prior to 
September 30, 1996.  As discussed above, prior to 1991, the 
veteran failed to appear for the scheduled VA examination so 
there is no way of knowing what such examination would have 
yielded.  Thereafter, the record is completely devoid of any 
clinical data associated with the veteran's PTSD until 
February 1996.  The lay statements, which were submitted 
several years thereafter, alone, do not suffice to fill that 
void.  See generally Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  From February 1996 to August 1996, the medical 
evidence establishes that the veteran's PTSD was productive 
of no more than moderate impairment.  Accordingly, at the 
earliest by law, it is not factually found that the veteran's 
PTSD had increased in severity until receipt of the September 
30, 1996, letter.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against an effective date earlier than 
September 30, 1996 for the 100 percent rating.  The appeal is 
denied.  38 U.S.C.A. § 5110; Shields v. Brown, 8 Vet. App. at 
351-352; Sabonis v. Brown, 6 Vet. App. at 430; 
38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date prior to September 30, 1996, 
for the grant of a 100 percent rating for PTSD is denied. 


REMAND

By a rating action dated in September 1998, the RO denied 
entitlement to service connection for nicotine addition and 
pes planus.  Liberally construed, by separate correspondence 
dated in January and February 1999, the veteran disagreed 
with the denial of his claims.  When there has been a RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, a statement of the case must be issued.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 at 408-10 (1995).

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for nicotine 
addiction and pes planus.  The veteran 
should also be advised of the applicable 
time period within which to perfect the 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

